Earl Warren: Number 44, United States, petitioner versus Zacks (Inaudible)
J. Mitchell Reese, Jr.: Mr. Chief Justice may it please the Court. This case involves a suit for a refund of income taxes paid for the year 1952. The only issue involved here is whether taxpayers filed a timely claim for refund. Taxpayer's 1952 income tax return was filed in April of 1953. The tax shown thereon to due was paid by September of 1953. The claim for refund, on which this suit is based, was filed in June of 1958. Section 322 (b) (1) of the 1939 Code, which governs here, provides that to be timely, a claim for refund must be filed within three years of the date the return is filed or within two years of the date the tax is paid, whichever is later. Section 7422 (a) of the 1954 Code, which also governs here, provides that no suit for refund maybe brought unless a timely claim for refund has been filed. Hence at the outset, if the provisions of Section 322 (b) (1) are given their normal meaning and effect, this suit is clearly barred. However, taxpayers urge and the Court below held in this case that an enactment of Section 117 (q) of the 1939 Code on June 29, 1956, created by implication a new two-year period for filing claims for refund. The Courts of Appeals for the Fifth and Sixth Circuits in the Tobin and Dempster cases held to the contrary. We believe the decision in this case below was erroneous for a number of reasons. First, we don't think the decision is supportable on the basis of the language of the statutes involved. Section 117 (q) provides that a transfer of all substantial rights to a patent shall be treated as the sale or exchange of a capital asset held for more than six months, regardless of the method of payment of royalties, pursuant to the license or transfer agreement. That Section 117 (q) provides a substantive rule of law which was -- which then became a part of the 1939 Code. However, Section 117 (q) contains no reference to Section 322 or in fact to any other section of the Internal Revenue Code. Therefore, at the outset our view is that once Section 117 (q) is a part of the Code naturally it's to be construed in conjunction with and subject to the limitations of all other sections of the code. One such section is of course Section 322. It's not the only one that might affect 117 (q), but at the outset we feel that the Court is faced with a proposition that there is really nothing it can construe, there is no language that suggests in anyway that 117 (q) is meant to modify 322. In fact we believe this is the interpretation that Congress itself intends when it enacts retroactive tax legislation.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Well I would say this, Your Honor know, if it's --
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: That's the substance of it, if it says nothing about limitations or any other section. Now in the --
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: It's unequal treatment in the sense that Congress is responding I think to the claim that is being made on it, that is it's responding --
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Well I think on the basis of what Congress has done that's the only inference that can be made, yes I do think that.
William J. Brennan, Jr.: Well do you say this because in some instances Congress has specifically dealt with the problem of filling the statute?
J. Mitchell Reese, Jr.: Yes I say it for that reason. I think for example in Appendix C of our brief, we have set out approximately 47 retroactive measures enacted in the period 1953 to 1962. Now in 30 of those measures, Congress has specifically dealt with this problem. Congress has specifically provided an extension of varying periods. Sometimes it's six months from the date of enactment, sometimes it's a year from the date of enactment, in several cases it's 60 days. There are a variety of solutions that Congress has adopted to solve this problem. I think if the theory of the Court below were correct, every one of those 30 measures would have been unnecessary because the theory of the Court below is that when Congress says nothing, if it makes the effective date applicable retroactively, it must intend to create a new two-year period. Now in fact the result would be that in these 30 cases or at least in most of the 30 cases where Congress has specifically dealt with a problem and has specifically indicated at least in a number of them and it's -- that it intends to reopen or extend the limitations period, it would actually be shortening the period because if it said nothing, two years would be allowed. So that by providing an example, an additional six months, it's actually reducing by a year-and-a-half, the period otherwise allowed. I think --
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: It's not even conceivable, but I think it's contrary to legislative history of the acts in which it has extended the period and I think, let me just point out --
William J. Brennan, Jr.: Well is there any indication that Congress as a general matter starts with a presumption that if it says nothing, there is to be no extension of period.
J. Mitchell Reese, Jr.: Well yes, I say, in the first place it's to be in inferred from what I've just said.
William J. Brennan, Jr.: No I mean is there anything explicit said by --
J. Mitchell Reese, Jr.: Yes there has, we have set out in our brief a number of occasions in which the legislative history specifically states this. Let me just pick one example. On Page 21 of our brief we have dealt with a number of these statutes, the first one is Section 1 of the Act of August 9, 1955. Now this act was made retroactive to taxable years beginning after December 31, 1946. It made a clear change in law. It applied to years normally barred on the date of enactment. On Page 22, we have quoted a portion of the both the house report and the senate report in which Congress said, this provision applies to all taxable years beginning after December 31, 1946 to which the Internal Revenue Code of 1939 applies. However, the bill does not open up years with respect to which the statute of limitations has run.
William J. Brennan, Jr.: Well that may only mean that in this instance they did not open up years with respect to which the statute of limitation would run, not that generally but they said nothing, they might open up to you?
J. Mitchell Reese, Jr.: Well I think the, I think the difficulty without interpretation is that on the face of the statute in this act of August 9, Congress did exactly, precisely what it did in Section 117 (q). The statutory language is substantially the same. We have cited others. Here is a statement by Senator Byrd, Chairman of Finance committee in connection with another retroactive amendment enacted in 1958. The same thing holds true. It was applicable to years normally barred, nothing was said about limitations.
Potter Stewart: That had to do with the state acts, was it not?
J. Mitchell Reese, Jr.: That's right.
Potter Stewart: There might at least arguably be different considerations applicable to the states acts, are they not, in view of the general policy that got the state closed up?
J. Mitchell Reese, Jr.: I don't know, I confess I don't follow the distinction right. Perhaps there could be one, but I don't --
Potter Stewart: Now the state eventually has distributed and then closed up, letting taxpayer, he is not alluding and presumably he is always perfectly happy to get a little refund from the government.
J. Mitchell Reese, Jr.: Well that's true, I suppose on the other hand, I think the -- I think the theory of this case would have applied if Mrs. Zacks had died.
Potter Stewart: It's an income tax case, I'm just suggesting that might be.
J. Mitchell Reese, Jr.: Yes. Well that's certainly a possible distinction.
Speaker: (Inaudible)
J. Mitchell Reese, Jr.: Yes, yes. 117 (q) was enacted, as the legislative history shows, primarily to deal with the problem created by the commissioner's ruling in 1950. The background is this. In 1946, the Tax Court decided the Myers' case in which it held that a transfer of patent rights could qualify for capital gains treatment even though royalty is to be paid under the license. It depended on the productivity of the patent, that is the royalties for example 5% of the sales price of each article incorporating the patent. At first the commissioner acquiesced in this decision. Early in 1950, the commissioner withdrew his acquiescence, substituted a non- acquiescence and held that for taxable years beginning after May 31, 1950, a transfer would not be treated as a sale or exchange if the royalty is depended on the productivity or generally I think the profitability of the patent. Commissioner's position was that in this situation the owner of the patent had retained what was in effect a substantial right that is the right to profit if the patent was profitable. Now the courts almost uniformly rejected the position of the commissioner. It almost uniformly followed the Myers' decision. In 1954, Congress settled the matter prospectively in Section 1235. In 1956 -- well, in 1955 the commissioner ruled again that he would continue to apply his rule to years governed by the 1939 Code. In 1956, Congress enacted Section 117 (q). Now, it in doing so, it followed substantially the language of Section 1235. The committee reports and the statements on the floor of the house in explaining the purpose that indicate that the primary purpose was to settle the controversy created by this 1950 ruling and as Congressman Cooper said in introducing this bill in the house, this is set out on Page 3, 4 of our brief, he said that he outlined very briefly what I have just told you about the commissioner's position, then he said H.R. 6143 eliminates the necessity for such litigation, that is the litigation caused by the position taken by the commissioner. So that I think it's fair to say that the primary purpose was to settle this controversy. Now --
Potter Stewart: With respect to professional matters, there was no controversy, it was settled, was it not that their income -- of ordinary income in any event?
J. Mitchell Reese, Jr.: That's correct, even assuming there was a sale or exchange, which was this problem --
Potter Stewart: It was still ordinary income.
J. Mitchell Reese, Jr.: It was still ordinary income.
Potter Stewart: In light of the last case we had if you are in the business of buying and selling --
J. Mitchell Reese, Jr.: Precisely, precisely.
Potter Stewart: -- that its ordinary income.
J. Mitchell Reese, Jr.: That's right.
Potter Stewart: So that it would have been a futile waste of money for anybody to spend on a nickel on litigating that prior to 1954, am I correct?
J. Mitchell Reese, Jr.: True, yes. Now I don't think it follows from that, if I may -- perhaps I am anticipating a question, but I think the reasoning -- let me put it this way, taxpayers have asserted that Mrs. Zacks was a professional. I think the reasoning they assert follows from this is that since 117 (q) by its substantive terms – well, let me put it in another way. Since 117 (q) intended to provide relief for professionals, for taxable years as far back as 1950 and since no professional had a reasonable basis for filing a claim, Congress must have intended to reopen the period. I think the trouble with the argument is that it in effect assumes the answer, that is, it assumes Congress in enacting 117 (q) was intending to give relief to professionals to years as far back as 1950. Well, no it doesn't. What it says is by its substantive terms a professional is entitled to relief under 117 (q), but the only --
Potter Stewart: Had they – that was explicit in going back to the year 1950, was it not?
J. Mitchell Reese, Jr.: And it was explicit in going back to the year 1950 that date being relevant, not to the professional question, but to the amateur question.
Potter Stewart: To the whole, to the whole enactment.
J. Mitchell Reese, Jr.: Well I don't think so, because --
Potter Stewart: Well how does it -- tell me why not?
J. Mitchell Reese, Jr.: Alright, the non-acquiescence in 1950 relating to what I refer to as the sale or exchange question, said that for taxable years beginning after May 31, 1950 a transfer will not be treated as a sale or exchange gift if royalty is depended on productivity. Now, when Congress enacted 117(q), it made it effective for taxable years beginning after May 31, 1950 so that this is precisely -- fits the date of the non-acquiescence. Now if it had been concerned with professionals, I don't think it would have picked that date, I don't think that date makes any sense because prior to 1950, a professional was not entailed to relief. Subsequent to 1950, a professional was not entailed to relief. I think the -- I think the practical answer as to the reason why Congress didn't reopen barred years is that the people it was concerned with didn't need to have their years reopened. Anybody who is litigating the question obviously had a time in claim pending or at least --
Speaker: (Inaudible)
J. Mitchell Reese, Jr.: Well no because, the Courts were holding in effect that royalty paid to a professional was ordinary income. So --
Speaker: (Inaudible)
J. Mitchell Reese, Jr.: That's right.
Speaker: (Inaudible)
J. Mitchell Reese, Jr.: That's --
Potter Stewart: But the option wouldn't you say that --
J. Mitchell Reese, Jr.: Well –
Potter Stewart: In order to change the law, that Congress had to act, isn't that correct?
J. Mitchell Reese, Jr.: Yes. If Congress wanted to change the law retroactively, they had to act.
Potter Stewart: It was not a clarifying, it was changing it.
J. Mitchell Reese, Jr.: It was changing it. Now in Section 1235 of course, Congress did -- in enacting 1235 Congress was concerned as the legislative history shows with three problems. One was the so called sale or exchange problem. One was the definition of a capital asset problem that's the professional problem, and the third was the holding period. Now in enacting 1235, Congress said and the committee reports that we put in our brief accompanying 1235 showed that it meant to make all three changes. However, when it enacted 117 (q), I think a fair reading of the legislative history shows Congress was concerned with only one of those three and the retroactive application was concerned with only one. Now I would say this, the reasons I have given in terms of the legislative history of 117 (q) I think explain or at least help to explain why Congress didn't feel it was necessary to reopen barred years. I don't think our interpretation depends on that. I think it's perfectly clear from first just from the face of the statute and second from the inference and explicit statements as to what Congress intends, but it did not intend to reopen barred years, that it did not intend the language it used to have that affect. Now I think one thing that makes this absolutely certain is the comparison of Sections 1 and 2 of the act of June 29. Section 1 added, Section 117 (q), to the 1939 Code. Section 2 added an amendment to Section 106 of the 1939 Code. As they passed the Senate, both these provisions were retroactive, that is both applied to years normally barred. Neither contained any reference to the operation of any other law or rule of law. In conference, Section 2 was amended to add a provision which in substance states that if a refund pursuant to its terms is barred on the date of enactment not withstanding the operation of any other law or rule of law, well, let me be a little more accurate about it. What it actually says is, Section 2 will apply notwithstanding the operation of any other law or rule of law if a claim for refund is filed within one year after the date of enactment. So in Section 2 Congress specifically dealt with the problem that's faced here, in Section one it said nothing, I don't see how any other inference is possible.
William J. Brennan, Jr.: It's a matter of one and two, quite unrelated are they?
J. Mitchell Reese, Jr.: They are quite unrelated.
William J. Brennan, Jr.: What, what is two?
J. Mitchell Reese, Jr.: Well Section s, dealt with actually I think it's fair to say dealt with a problem that one taxpayer had, but it provided that in cases where a taxpayer had a claim against the government or payment or construction of facilities for the armed forces and where the payment was not made within five years after completion of construction.
William O. Douglas: And that's certainly removed from royalties, isn't it?
J. Mitchell Reese, Jr.: Yes, you are right, but I think in terms of interpretation as they came out of the senate they both had retroactive effect and neither operated to reopen the barred years or affect any other law or rule of law. As they were ultimately passed, Section 1 was silent on this question, Section 2 specifically lifted the bar of other laws or rules of law.
William J. Brennan, Jr.: The conference of Court made no comment on the significance of the reception speaking?
J. Mitchell Reese, Jr.: No it just, just said that this was --
Byron R. White: (Inaudible) just to be interpreted shortly or --
J. Mitchell Reese, Jr.: I don't, I don't think so, no because if, well --
Byron R. White: Did that despair the difference depending on what (Inaudible). I mean if you are right obviously that's over, but if you are wrong --
J. Mitchell Reese, Jr.: Well let me put it this way. I think the actual reason that it was necessary in Section 2 to lift the bar of other laws or rules of law was that the taxpayer for whose benefited was enacted had already litigated his case and lost. Now I think --
William J. Brennan, Jr.: As they went to conference, Sections 1 and 2 went to conference -- your suggestion is that there would have been an extension for the full two-year period both --
J. Mitchell Reese, Jr.: My suggestion is, there would have been no extension in either.
William J. Brennan, Jr.: Well, I thought you said that there had been a provision as to 1 and 2 was, it went to conference.
J. Mitchell Reese, Jr.: There was provision. Both just said for example Section 1 said this applies to taxable years, beginning after May 31, 1950. Section 2 said, this applies to taxable years beginning after December 31, 1948, but that's all they said.
William J. Brennan, Jr.: I see.
J. Mitchell Reese, Jr.: They were both silent on what we refer to as the limitation question, then as they were finally enacted Section specifically dealt with the problem --
Byron R. White: That could be by shortening it, by limiting it to a year instead of tax payer having a longer period.
J. Mitchell Reese, Jr.: Well I don't think I could honestly say that's entirely impossible if you are just looking at that one Section.
Byron R. White: Well that was your argument, but when you said this (Inaudible) but to me I think (Inaudible)
J. Mitchell Reese, Jr.: Well, I will put it this way, perhaps our interpretation depends also on considering this in conjunction with the pattern of legislation over the last 10 years. I am perfectly willing to add that. Yes.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: Yes sir.
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: I could not say, well I am almost certain that they were, that they were amateurs, because --
Arthur J. Goldberg: (Inaudible)
J. Mitchell Reese, Jr.: That's right, that's right, that's right. I believe that covers what I have to say, I'd like to save whatever remaining time I have.
Earl Warren: (Inaudible)
Scott P. Crampton: Mr. Chief Justice and members of the Court. The respondents would like to bring into focus the particular statutes that we have here and directly relate them to this case, because we feel that the chronology of the legislation involved is particularly important. Prior to 1946, all pattern royalties paid on an exclusive license were taxed as ordinary income. In 1946, the Tax Court decided the Myers case holding that where you had an exclusive license it could in fact be a sale, and if so if it were a capital asset the royalties that you received in the ensuing years would then be taxable as long-term capital gain. The commissioner acquiesced in his opinion and published his acquiescence and so for a period of four years, these royalties were recognized as being long-term capital gain. That was true as to the casual or amateur inventors, but of course it was not true as to professional inventors, because their patterns were considered to be their stock in trade, and they were selling that just like merchandise. In 1950, the Commissioner of Internal Revenue reversed himself as to the amateurs and said that, from hereon in he was going to hold that all such pattern royalties were ordinary income. As counsel for the government has indicated the courts generally did not agree with his position and there was considerable litigation with the taxpayers generally winning. The next important step was the enactment of the Internal Revenue Code of 1954 in which Congress enacted Section 1235 and I believe it's fair to say that this in general, injected or brought into the Code a whole new concept. The statutory language referred to a transfer of all substantial rights to a pattern. It didn't go into title or other previous test that had been used. The result of this was to give taxpayers for 1954 and subsequent years' long-term capital gain on their royalties received under exclusive license. This applied as to professional inventors. It applied as to amateur inventors and even I think perhaps additional significance. It applied where the patent or the inventor had not held the pattern for the usual six months. It eliminated the holding period requirement and two of these three tests were entirely new. Now despite the enactment of Section 1235 and despite the courts' decision giving taxpayers the capital gain treatment, the Commissioner of Internal Revenue published a ruling to the effect, that as for the four years, 1950 to 1954, he was going to continue to hold that these royalties were ordinary income. This was the situation when on June 29th, 1956, Congress enacted Section 117 (q), which is practically identical in language to Section 1235 and in doing so Congress said with regard to the applicability of the statute, this sub-section shall apply with respect to any amount received or payment made pursuant to transfer described in paragraph 1 in any taxable year beginning after May 31, 1950 regardless of the taxable year in which such transfer occurred. This gave professional inventors a right as to these four years which they had never had before. It also gave taxpayers selling their patent a new right in that they did not need to pay any attention to whether they had held the patent for the six months period. Now, against this legislative, judicial, and administrative background, I think should be considered the facts in the case of Mrs. Zacks. In the first place, she held about 14 patents, at least at the time of the trial. The Court of Claims made no finding on whether she was a professional inventor or an amateur inventor, because first, the opinion which is being reviewed here was based on the pleadings, and secondly the case was disposed on the merits by an agreed settlement in which this issue was not stipulated. We strongly contend that Mrs. Zacks was a professional inventor. This is not questioned in the government's reply brief. In fact its opening sentence says, the contention of the respondent are adequately dealt within our principle brief and then the government goes on to discuss some railroad legislation. So it seems to us that Mrs. Zacks should clearly be considered a professional inventor and as the Court has noted already under the decided cases she would I think be a professional inventor with this number of patents, I found no cases of anybody having 14 patents that was held to be an amateur if they were all in the same related field.
Potter Stewart: There is no finding on that there.
Scott P. Crampton: No finding, no sir.
Potter Stewart: This wasn't the contested or didn't come into --
Scott P. Crampton: It didn't come before the Court because of the opinion was on the pleadings and then second we simply stipulated a judgment after taking testimony and having a hearing of parties worked out a an agreed judgment in the case.
Potter Stewart: (Inaudible) see them out, because there are other minor controversies to settle down.
Scott P. Crampton: That's right.
Arthur J. Goldberg: (Inaudible)
William J. Brennan, Jr.: We don't have to be concerned with that whether she -- I thought the whole case was here on the premise that she was a professional and the problem is whether this statute is retroactively applicable.
Scott P. Crampton: I think not Your Honor. As I read the government's brief the whole case is premised on the theory that she was an amateur and this was clarifying legislation. The heart of our defense is that she was not an amateur. This was not clarifying legislation. It created entirely new rights in her connection and I certainly would say that if there is any question about it, she could go back to the Court of Claims for a decision on that point.
Byron R. White: You're also saying that -- I suppose that she was a professional inventor and there were no professional inventor cases open?
Scott P. Crampton: No, there was nothing --
Byron R. White: And so that if the statute aimed relief only for professionals that it would give, it would give no relief whatsoever unless there is an extension in the statute of limitation?
Scott P. Crampton: Exactly. As I understood -- I am just coming to that and the point I wanted to make is that and the year here we have is 1952. She received some $37,000 which she reported as ordinary income. We have stipulated the part of the amount was paid for a transfer of all substantial rights. We come within the statute on that. The pleadings admit that her reporting of this as ordinary income was in accordance with the then administrative rulings of the Internal Revenue Service.
William J. Brennan, Jr.: Well, I'm thinking about it, I'm still little puzzled about this? Why we got the case at all unless it's here on the premise that she's a professional inventor? This limitations point doesn't arise except in that connection, does it?
Scott P. Crampton: Oh yes, the government -- the government as I read their brief wants a broad rule of whether we made new law or clarified law, it's ineffective as to a -- if the statute is wrong.
William J. Brennan, Jr.: Well if she were an amateur inventor, would this statute abide her?
Scott P. Crampton: Oh yes.
William J. Brennan, Jr.: I see.
Scott P. Crampton: But as to an amateur, I would say it was the government has some point for saying it is clarifying legislation and that she had some rights that she could have pursued and I think that was the situation of Fifth and Sixth Circuits, like when they looked at it.
Byron R. White: Well, a lot of amateurs had to open years?
Scott P. Crampton: Yes.
Byron R. White: And they were litigating with the government.
Scott P. Crampton: That's right.
Byron R. White: Especially because they were amateurs and not professionals.
Scott P. Crampton: That was the issue and they were all bringing that, and there were a lot of cases on it.
Arthur J. Goldberg: (Inaudible)
Scott P. Crampton: Well, I can't agree with you Your Honor on the prospective point, because of the language of the applicability. If you just look at the statute Congress says were giving professional inventors these rights as of May 31. Now in the case of Mrs. Zacks, she filed her return on April 15th, 1953. The statute of limitations under normal situations would have run on April 15th, 1956. The matter as far as she was concerned if she was a professional inventor was then closed. There was no basis I think for anybody filing a claim for refund. There was nothing that the taxpayer could do to protect herself. It was two-and-half months later Congress changed the law as we have indicated. At that time the taxpayer filed a claim for refund and when we came into the Court the government says it's too late. The Court of Claims disagreed and it held that the 1956 enactment giving taxpayers right as to 1952 would have been an ideal gesture if the statute of limitation was deemed to have run at the time Congress enacted the new legislation. After taking evidence in the case, the parties stipulated a judgment for the taxpayers of $4600, reserving to the government the right to bring the case to this Court.
William J. Brennan, Jr.: You brought that action, I understand, just within two years after, didn't you?
Scott P. Crampton: We filed our claim within the two-year period.
William J. Brennan, Jr.: How long do you think under your view you could have filed the claim?
Scott P. Crampton: Two years.
William J. Brennan, Jr.: Why do you say two years? Why not forever?
Scott P. Crampton: No, because I think that the -- we think the theory the Court of Claims is right in that the change in the statute should be deemed to be a constructive payment and then you then apply the normal statute of limitation from that period forward.
William J. Brennan, Jr.: This on the premise that this creates the right not theretofore exists?
Scott P. Crampton: Exactly and that -- the Court of Claims to decide cases against taxpayers as the Third Circuit where they came in maybe two years and three months later and said, well no we've got to apply the statute of limitation and to us that's a logical, bringing together the two statutes would bare on the problem.
Byron R. White: That's just complete (Inaudible) can't you say that payment?
Scott P. Crampton: Well it's --
Byron R. White: Well what you paid before is that overpayment.
Scott P. Crampton: But it was not an overpayment, it became an overpayment of tax at the time Congress said we did not owe this money.
Byron R. White: It didn't become a payment.
Scott P. Crampton: No it didn't become a payment. But it became I think --
Byron R. White: Then what should (Inaudible)
Scott P. Crampton: Well I think our returns --
Byron R. White: (Inaudible) the government.
Scott P. Crampton: Pardon.
Byron R. White: Other statute of limitations compared to three years.
Scott P. Crampton: Yes you could apply the three year from a return or the six year of the general statute but it seems to us that if the Court of Claims applies to two year that that is certainly.
Byron R. White: That's only based on the fictional payment.
Scott P. Crampton: I think that's correct.
Tom C. Clark: That's not here anyway?
Scott P. Crampton: No, we have no limitation.
Tom C. Clark: You filed within two years –-
Scott P. Crampton: Yes.
Tom C. Clark: Than you (Inaudible)
Scott P. Crampton: No as we understand the position of a government, it is that the 52 statute was only intended to be a benefit to taxpayers who happen to be litigating this issue or other issues or who by some fortuitous circumstance still had the years open. They might have had other issues in the Tax Court or wavers might have been given because of audit problem, but there is nothing in the legislative history of Section 117 (q) indicating any such limiting content at all.
Byron R. White: But as a matter of fact that the statute would have settled and take and some people who are litigating did get some relief as a result of the statute.
Scott P. Crampton: That's correct.
Byron R. White: There were some people with open ears who got some relief out of this statute.
Scott P. Crampton: That's correct.
Byron R. White: They were people claimed they were amateurs and the government denied it and they were litigating.
Scott P. Crampton: Yes and they probably would have won if it had gone on to litigation.
Byron R. White: Or they might have lost it.
Scott P. Crampton: Well but that we have such a history of cases on this and the government has cited a number of them in their brief, but I think one of the purposes Congress had was to set this problem at rest, but it didn't stop there because it brought the whole 1954 concept into the 39 Code.
Tom C. Clark: Do they talk about these suits in the legislative history?
Scott P. Crampton: No, we do -- there is some talk about the failure of the Commissioner of Internal Revenue to follow the rulings and I think that is correct to say that they have this in mind.
Tom C. Clark: (Inaudible)
Scott P. Crampton: I think it was very broad, as the legislative history in this case is surprisingly skimpy in that they haven't discuss really what they intended other than they were going to set this at rest and they didn't like the action of the Commissioner of Internal Revenue in his electing to change the rule as they existed for this four year period. The –-